     Case 1:16-cr-00087-RJA-HKS Document 199 Filed 05/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                             DECISION AND ORDER
         v.                                                      16-CR-87-A

PETER STALLWORTH,

                                 Defendant.


      This case was referred to Magistrate Judge H. Kenneth Schroeder, Jr.,

pursuant to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On April

27, 2020, defendant Peter Stallworth appeared upon consent before Magistrate

Judge Schroeder, waived further indictment and entered a plea of guilty pursuant to

a written Plea Agreement (Dkt. No. 179), to a one count Superseding Information

(Dkt. No. 177) charging him with distribution, and possession with intent to distribute,

of 5 grams or more of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B).

       Magistrate Judge Schroeder issued a Report and Recommendation (Dkt. No.

181) confirming his oral findings that defendant’s plea of guilty complied with the

requirements of Fed. R. Crim. P. 11. No timely objections to the Report and

Recommendation have been filed. It is hereby

      ORDERED, upon the pleadings and review of the transcript of the April 27,

2020, change-of-plea proceeding before the Magistrate Judge, and the Report and

Recommendation, the Court finds that defendant Stallworth’s plea of guilty to the
     Case 1:16-cr-00087-RJA-HKS Document 199 Filed 05/18/20 Page 2 of 2




one-Count Superseding Information charging him with possession with intent to

distribute, and distribution of, 5 grams or more of methamphetamine in violation of

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) was knowing, voluntary, and has a factual

basis. Defendant Stallworth’s plea of guilty is accepted based upon these findings

and the oral recommended findings of the Magistrate Judge as confirmed in the

written Report and Recommendation. Dkt. No. 181. The parties are directed to the

Court’s forthcoming Text Order setting a date for sentencing and the submission of

sentencing documents.

      IT IS SO ORDERED.


                                       ______s/Richard J. Arcara_____
                                       HONORABLE RICHARD J. ARCARA
                                       UNITED STATES DISTRICT COURT

Dated: May 18, 2020




                                          2
